Citation Nr: 0714017	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-05 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1987 to 
September 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island that denied service connection for hypertension, 
denied a higher evaluation for service-connected tinnitus, 
and denied the veteran's application to reopen previously 
denied claims of entitlement to service connection for high 
cholesterol and hearing loss.  In January 2005, the veteran 
filed a notice of disagreement regarding the hypertension and 
hearing loss claims.  A statement of the case was issued the 
same month and the veteran filed his substantive appeal in 
February 2005.


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the 
veteran developed hypertension during active service or 
within one year after active service.

2.  In a December 2001 decision, the RO denied the veteran's 
claim of entitlement to service connection for hearing loss; 
the veteran was notified of that decision by way of a January 
2000 letter, but did not appeal this determination and the 
decision became final.

3.  No new and material evidence regarding the veteran's 
claim of entitlement to service connection for hearing loss 
has been added to the record since the December 2001 RO 
decision; the evidence of record is cumulative and redundant, 
and does not, when considered with previous evidence of 
record, relate to an unestablished fact (nexus to service or 
confirmation of in-service stressor) necessary to 
substantiate the veteran's claim, nor raise a reasonable 
possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
military service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  New and material evidence has not been received to reopen 
a claim for service connection for hearing loss.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, the information and evidence VA will 
seek to provide, and the information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Specific to requests to reopen a previously denied claim, the 
veteran must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim.    See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The VCAA states 
that nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  VA 
has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a finally decided claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  The rule 
is effective November 9, 2000, with exceptions, to include 
the amendment to 38 C.F.R. § 3.156(a), which is effective 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  Except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), the 
provisions of the rule merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA.  

Here, the RO, in a letter dated in November 2003, provided 
the veteran with the notice required under 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159(b), including the evidence needed to 
show new and material evidence and his underlying claim of 
entitlement to service connection for hearing loss.  The 
veteran was also generally notified of the types of evidence 
VA would assist him in obtaining and informed that he should 
send information or evidence relevant to his claims to VA.  
In addition, the RO provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding the claims, and also informed the veteran of 
the cumulative evidence previously provided to VA, or 
obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where the claim involves basic entitlement to 
service connection, the VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all of the 
elements of a claim for service connection, including notice 
that a disability rating and effective date will be assigned 
if service connection is awarded.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Despite the inadequate notice provided 
to the veteran on these latter two elements, however, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 
supra.  In this regard, as the Board concludes below that the 
preponderance of the evidence is against the veteran's 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A (West 2002).  
Specifically, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service medical treatment records, a VA examination, and 
statements of the veteran and his representative in support 
of the claims.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims.  Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this matter.  Accordingly, further 
development and further expending of VA's resources is not 
warranted and adjudication of his claims on appeal poses no 
risk of prejudice to the appellant.  See 38 U.S.C.A. § 5103A; 
see, also, Bernard v. Brown, 4 Vet. App. at 394.

II.  Service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as hypertension, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the veteran has been diagnosed as having mild 
hypertension.  Therefore, although the Board has reviewed the 
lay and medical evidence in detail, the Board will focus its 
discussion on evidence that concerns whether the veteran's 
current disability is related to a disease or injury in 
service.  

A review of the veteran's service records and claims file 
does not reveal hypertension in service.  The veteran blood 
pressure reading in service range from 136/80 at enlistment 
to 110/80 upon service separation.  In service his readings 
were 110-126/62-80.  At separation, the veteran also checked 
"no" to any history of high or low blood pressure.

After service, the veteran's treatment records contain 
diagnoses of mild hypertension in June and November 2002.  
There is no indication in the veteran's post-service records 
that this condition may be related to service.

Based on the foregoing, the Board finds that the evidence of 
record is against a finding that the veteran's hypertension 
is related to service.  The veteran's service medical records 
do not indicate problems related to hypertension in service, 
and there is no evidence of hypertension within one year of 
service.  The veteran hypertension was noted nearly 10 years 
after service, and his treatment records do not indicate that 
this condition has any relationship to his active service.

Here, the Board notes that the veteran has not been afforded 
a VA examination in order to address whether the veteran has 
hypertension and, if so, whether such disability is related 
to his service.  Under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent, and the veteran is required to show some causal 
connection between his disability and his military service.  
Wells v. Principi, 326 F.3d 1381, 1338 (Fed. Cir. 2003).  A 
disability alone is not enough.  Id.  

In this case, the record contains no medical evidence 
indicating that hypertension is related to the veteran's 
active duty service.  38 C.F.R. § 3.159(c)(4) (2002); see 
also Wells v. Principi, 326 F.3d 1381 (2003); Charles v. 
Principi, 16 Vet. App. 375 (2002).  The Board therefore 
concludes that a VA examination of the veteran is not 
necessary in this case.

While the veteran may feel that his condition is related to 
his service, the Board notes that, as a lay person, the 
veteran is not competent to establish a medical diagnosis or 
show a medical etiology; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The medical evidence is 
against a finding linking the veteran's hypertension with the 
veteran's active duty service.  Accordingly, entitlement to 
service connection for this disability must therefore be 
denied.  

III.  New and material evidence.

In this case, the veteran seeks to reopen a claim of 
entitlement to service connection for hearing loss. 

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c); 38 C.F.R. §§ 20.1100; see also Hayslip v. Principi, 
364 F.3d 1321 (Fed. Cir. 2004).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

After reviewing the record, and for reasons expressed below, 
the Board is of the opinion that the veteran has not 
submitted new and material evidence sufficient to reopen his 
claim.

In this case, evidence pertinent to the veteran's claim 
submitted after December 2001 consists of a VA audiological 
examination dated in September 3002 and a report of his 
private physician dated in January 2002 regarding the 
veteran's ears and nose.  These records indicate that the 
veteran does not suffer from hearing loss for VA purposes.  
His hearing was found to be within normal limits. This 
evidence, while new, is therefore cumulative and redundant of 
evidence already considered.  These records merely confirm 
what the evidence as of December 2001 indicated: that the 
veteran's hearing is within normal limits.  See also Cornele 
v. Brown, 6 Vet. App. 59, 62 (1993) (medical evidence which 
merely documents continued diagnosis and treatment of 
disease, without addressing other crucial matters, such as 
medical nexus, does not constitute new and material 
evidence).  These records do not relate to an unestablished 
fact necessary to substantiate the claim, e.g., the existence 
of a disability for VA purposes, and are therefore not "so 
significant that [they] must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156.  

While the veteran may feel that his condition is related to 
his service, the Board notes that lay statements submitted in 
connection with the claim, including contentions that his 
condition is related to service made by individuals that have 
no medical training, are insufficient to reopen his claim.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  In this 
regard, the Board notes that, while the veteran can report 
his symptoms, his statements as to cause, onset or claimed 
aggravation must be supported by competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Based on the foregoing, the Board finds that no new and 
material evidence relevant to the claim has been submitted 
since the last final RO decision regarding the veteran's 
claim.  The evidence submitted is cumulative and redundant of 
the evidence of record before the RO in December 2001, and is 
legally insufficient to reopen the claim.  As such, there is 
no new evidence that has raised a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  
Accordingly, because new and material evidence has not been 
submitted, the claim of entitlement to service connection for 
hearing loss is not reopened. 


ORDER

1.  Service connection for hypertension is denied.

2.  New and material evidence has not been received and the 
veteran's appeal to reopen a claim for entitlement to service 
connection for hearing loss is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


